The only question presented in this case which appears to have any merit is whether or not the evidence is sufficient to sustain the verdict.
The evidence might have been much stronger and more satisfactory, but we cannot say that there was not substantial evidence establishing the guilt of the accused. The jury deemed it to be so and the trial judge with all the facts and circumstances before him so ruled in passing on motion for new trial. Therefore, the judgment should be affirmed and it is so ordered.
Affirmed. *Page 3 
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
ELLIS and TERRELL, J. J., concur in the opinion and judgment.
DAVIS, C. J., not participating.